Citation Nr: 1037151	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-20 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the 
U.S. Navy from October 1965 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in May 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  .


REMAND

The Veteran seeks service connection for asbestosis as the result 
of exposure to asbestos during his service as a boiler technician 
in the U.S. Navy.  The military occupational specialty of boiler 
technician is one for which there was a high probability of 
asbestos exposure.  However, further development is required in 
this matter, because it is unclear from the record whether the 
Veteran has a current disability resulting from asbestos 
exposure.

The Veteran testified that he was diagnosed with asbestosis by a 
private physician and that he had been monitored by an asbestos 
exposure program, which included yearly chest X-rays for many 
years, but not all of the identified records have been obtained 
and further development under the duty to assist is needed. 





Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf, 
private medical records before October 
2007, pertaining to treatment for any 
respiratory condition, including X-rays as 
part of an asbestos exposure program, and 
records of G. C. Scott. MD. 

2.  Obtain VA records since July 2007. 

3.  Afford the Veteran a VA examination by 
a pulmonary specialist to determine:

a).  Whether the Veteran has asbestosis; 
and,

b).  If so, whether it is more likely than 
not (probability greater than 50 percent), 
at least as likely as not (probability of 
50 percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current asbestosis is 
related to the Veteran's high probability 
of exposure to asbestos in the Navy. 

In formulating an opinion, the VA 
pulmonary specialist is asked to consider 
that after service the Veteran worked for 
about 19 years as a welder in a shipyard 
and after the shipyard closed he again 
worked as welder and in general 
maintenance at Camp Lejeune until he 
retired in 2009.  






If however after a review of the record, 
an opinion on causation is not possible 
without resort to speculation, the 
examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the high 
probability of exposure to asbestos in 
service, is not more likely than any other 
to cause asbestosis, that is, any post-
service exposure, and that an opinion on 
causation is beyond what may be reasonably 
concluded based on the evidence of record 
and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.

4.  On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the Veteran, 
then provide him and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
